In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Westchester County, entered June 28, 1971, in favor of defendant upon a jury verdict. Judgment reversed, on the law, and new trial granted, with costs to abide the event. No questions of fact were presented on this appeal. The trial court committed reversible error in denying plaintiff’s request to charge the jury that he should be held to a lesser burden of proof if the jury is satisfied, from the medical and other evidence presented, that he suffers from a loss of memory that makes it impossible for him to recall events at or about the time of the accident and that the injuries he received as a result of the accident were a substantial factor in causing his memory loss (Schechter v. Klanfer, 28 N Y 2d 228). It was also error for the court to refuse to allow into evidence the proffered expert medical testimony concerning plaintiff’s amnesia on the ground that the loss of memory had not been listed as a claimed item of damages in plaintiff’s bill of particulars. Latham, Acting P. J., Shapiro and Gulotta, JJ., concur; Christ, J., dissents and votes to affirm the judgment.